DETAILED ACTION
Notice to Applicant
In response to the communication received on 11/02/2021, the following is a Final Office Action for Application No. 16295828.   

Status of Claims
Claims 1-9 and 16-18 are pending.
Claims 10-15 are withdrawn. 

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the Claim Interpretation, and hence the Claim Interpretation has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive:
Applicant argues that Kasper in view of Brereton fails to teach as recited in independent claim 1 (and similar claims):
a scheduling function configured to determine an operations combination derivation-starting timing with the relaxed operations restriction on the basis of a time required for deriving the operations combination with the relaxed operations restriction. The Examiner respectfully disagrees, and in particular Kasper ¶0034 and ¶0088 teaches determining an operations combination via a constraint prioritization unit with the relaxed operations restriction of multiple constraints including horizon and/or capacity constraints on the basis of a time required per the constraints pertaining to horizons for deriving said operations combination with the relaxed operations restriction.  Kasper further teaches beyond the limitations by providing recommendations for constraints pertaining to horizons should be adjusted by the user to avoid leadtime problems.  Thus, time horizons are the basis of time required for deriving the operations combination derivation-starting timing at Column 4 Line 48 wherein “the user interface includes a model selection interface 304 (e.g., select between rules based or optimized) and an input order selection interface 305, which includes a control 306 to set the start/end time/date in which orders are to be analyzed and a demand projection control 307.”  Thus, for the reasons detailed above, Examiner is not persuaded that the claims are patentably distinguishable over the Kasper in view of Brereton disclosure. Rather, Examiner maintains that the Kasper in view of Brereton combination renders obvious the claimed invention. Accordingly, the previous prior art rejection is maintained.
As per the 101 rejection, Applicant argues that the claims are in favor of eligibility per Prong One of Step 2A, however Examiner respectfully disagrees.  Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Since the recitation of the claims falls into at least one of the above Groupings, there is a basis for providing further analysis with regard to Prong Two of Step 2A to determine whether the recitation of an abstract idea is deduced to being directed to an abstract idea.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Prong Two of Step 2A, however Examiner respectfully disagrees.  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor server limitation is no more than mere instructions to apply the exception using a generic computer component. Further, processor to inter alia perform the function of determine an operations combination derivation-starting timing with the relaxed operations restriction is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In other words, the present claims use a generic processing device and memory medium to inter alia perform the function of determine 
Applicant argues that the claims are in favor of eligibility per Step 2B, however Examiner respectfully disagrees.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, processor to inter alia perform the function of determine an operations combination derivation-starting timing with the relaxed operations restriction is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include the non-limiting or non-exclusive examples of MPEP § 2106.05. Thus, the rejection is maintained.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 16-18 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-9 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a processor including a first operations combination-generating function configured to derive an operations combination with a relaxed operations restriction on a supply chain; and a scheduling function configured to determine an operations combination derivation-starting timing with the relaxed operations restriction on the basis of a time required for deriving the operations combination with the relaxed operations restriction.
OR
a processor, wherein the processor determines an operations combination derivation-starting timing with a relaxed operations restriction on the basis of a time required for deriving an operations combination with the relaxed operations restriction on the supply chain.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Further, determines an operations combination derivation-starting timing with a relaxed operations restriction by a processor is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, determines an operations combination derivation-starting timing with a relaxed operations restriction by a processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at page 74 wherein the processor 201 is hardware that performs operation control.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al. (US 20070129992 A1) hereinafter referred to as Kasper in view of Brereton et al. (US 10685319 B2) hereinafter referred to as Brereton.  

Kasper teaches:
Claim 1. A supply chain operations process optimization device comprising a processor including: 
a first operations combination-generating function configured to derive an operations combination with a relaxed operations restriction on a supply chain (¶0030 …the fact that the initial relaxation of a constraint does not result in the demand being satisfied does not mean that the constraint was not a factor at all, it merely was not a significant factor. Typically, explanatory information is only provided for constraints that were determined to be significant factors. In any case, if a previously unsatisfied demand is still unsatisfied despite relaxation of the constraint, additional or alternative constraints are selectively relaxed, and the re-optimization process is repeated.); and 
a scheduling function configured to determine an operations combination derivation-starting timing with the relaxed operations restriction on the basis of a time required for deriving the operations combination with the relaxed operations restriction (¶0034 The first constraint selected for relaxation is identified by a constraint prioritization unit 115. The constraints may be prioritized based on the particular demand that was not satisfied. In other cases, a set of pre-prioritized constraints is simply retrieved. In some implementations, multiple constraints are relaxed simultaneously, particularly constraints all selected from a common class of constraints, such as all "horizon" constraints or all "capacity" constraints. In the following, it will be assumed that only a single constraint is relaxed . 
Although not explicitly taught by Kasper, Brereton teaches in the analogous art of big data sourcing simulator:
operations combination derivation-starting timing (C.4 L.48 FIG. 3 illustrates a user interface for the user configuration set up. Referring to FIG. 3, the user interface includes a scenarios/rules creation interface 301, which enables a user to create a scenario/rule (e.g., give it a name and a description). The user interface includes a parameter setting interface 303, which enables users to set parameters of the scenario/rule, such as capacity 311, radius 312 (e.g., set radius of sourcing location to examine), and split logic 313 (e.g., setup whether an order can be split so it can be sourced from multiple sourcing locations). The user interface includes a model selection interface 304 (e.g., select between rules based or optimized) and an input order selection interface 305, which includes a control 306 to set the start/end time/date in which orders are to be analyzed and a demand projection control 307. Data collected by the interface can be stored in the database 314.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the big data sourcing simulator of Brereton with the system for re-optimization technique for use with an automated supply chain optimizer of Kasper for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Kasper ¶0003 teaches that it is desirable to provide an automated explanation technique that is technically compatible with existing APSs such as the APO and that is capable of automatically generating meaningful information for a user of the APS; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Kasper at least the above cited paragraphs, and Brereton at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the big data sourcing simulator of Brereton with the system for re-optimization technique for use with an automated supply chain optimizer of Kasper.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Kasper teaches:
Claim 2. The supply chain operations process optimization device according to claim 1, wherein the scheduling function is configured to determine the operations combination derivation-starting timing with the relaxed operations restriction such that the operations combination with the relaxed operations restriction should be derived before a timing of proposal (¶0093 The GUI of FIG. 6 for example informs the user that there are capacity problems in relation to resource RI. The GUI of FIG. 7 explains that there are bound or max lot problems with respect to the activity PPM1. Product availability problems are display in the GUI if FIG. 8, while FIG. 9 shows all laedtime problems. Finally FIG. 10 shows a GUI with an order proposal that would eliminate the non-delivery caused by the problems indicated in the previous GUIs.).

Kasper teaches:
Claim 3. The supply chain operations process optimization device according to claim 2, wherein the scheduling function is configured to determine the operations combination derivation-starting timing with the relaxed operations restriction such that an operations combination having a relaxation effect index exceeding a predetermined threshold in the operations combination with the relaxed operations restriction should be identified before the timing of proposal (¶0015 the information provided to the user is filtered so as to prevent too much information from being provided that would make it difficult for the user to extract useful information. The information provided to the user may be filtered based, e.g., on time, location-products, demand priority classes and various thresholds. Furthermore, the resolution or "granularity" of information provided to the user may be adjusted. Recommendations regarding constraints that could be modified to allow an unsatisfied demand to be satisfied during a subsequent optimization may also be provided to the user. The recommendations may include an order proposal.).

Kasper teaches:
Claim 4. The supply chain operations process optimization device according to claim 1, wherein the scheduling function is configured to determine derivation start date and time and derivation end date and time for the operations combination with the relaxed operations restriction on the basis of a time required for deriving the operations combination with the relaxed operations restriction and a timing of proposal of the operations combination with the relaxed operations restriction (¶0075 Leadtime problem Activity (resp. order type) Start date End date Required quantity Days in the corresponding horizon (production, transport, or procurement) Indicator for starting in the past resp. before the first bucket Cost problem A message is generated informing the user about the cost problem for insufficient high non-delivery penalty resp. safety-stock violation penalty. ¶0091 The final re-optimization is performed at step 348. At step 350, resource overloads activity bound violations are updated again. Also, all orders starting in the horizon are updated. Additionally, product availability problems based on whether a dummy procurement is used are recorded. Finally, all location-products that have non-zero stock-level in the "past" bucket introduced at step 346 are recorded. An explanation report is then generated at step 312. The explanation report indicates that the original non-delivery problem was likely due to leadtime problem with the planning horizon. Recommendations are provided that constraints pertaining to location-products should be adjusted by the user.).

Kasper teaches:
Claim 5. The supply chain operations process optimization device according to claim 1, wherein the first operations combination-generating function is configured to generate an operations combination with a relaxed update timing and a relaxed method for each plan or instruction from each of sectors constituting the supply chain (¶0087 If, at decision block 311, it is determined that non-deliveries still exist, then step 313 is performed, wherein all .

Kasper teaches:
Claim 6. The supply chain operations process optimization device according to claim 1, further comprising a supply chain model registration unit configured to register information related to flows of operations, products, and cash in the supply chain as a supply chain model, together with identification information about the supply chain model (¶0043 Capacity problem (The demand is higher that the available resource capacity.) Bound problem (It is possible to restrict sources of supply via so called time series constraints. They enable the user to give upper bounds for production, transport and procurement and limit, in this way, the quantities that can flow through the supply network in order to satisfy a demand. In addition production and transportation can be limited by defining maximum lot constraints.)).

Kasper teaches:
Claim 7. The supply chain operations process optimization device according to claim 1, further comprising an operations restriction registration unit configured to register information related to restrictions on an update timing and a method for each plan or instruction from each of sectors constituting the supply chain as the operations restriction (¶0085 Assuming at least one non-delivery (or partial delivery) is found to exist within an initial optimization, as determined at decision block 300, then step 302 is performed wherein all delivery lower bounds and all activity lower bounds are updated, i.e. any new information regarding deliveries and activities is used to update the lower bounds of these parameters. At step 304 any non-delivery penalties are changed to pseudo-hard penalties).

Kasper teaches:
Claim 8. The supply chain operations process optimization device according to claim 1, further comprising an update timing change unit configured to register a priority for relaxing the operations restriction for the supply chain and a timing of proposal of the operations combination with the operations restriction that has been relaxed (¶0014 The plurality of different constraints may be prioritized so that explanations that are likely to be the most useful .

Kasper teaches:
Claim 9. The supply chain operations process optimization device according to claim 1, further comprising a schedule execution unit configured to start, on the basis of the derivation start timing determined by the scheduling function, derivation of the operations combination with the relaxed operations restriction (¶0049 As noted above, filters are used so that explanations provided for non-deliveries and safety stock violations are reasonable and are not too time consuming. The following four filters are provided: Time Filters (Non-deliveries that are at the end of the planning horizon are less important to investigate then non-deliveries at the begin of the planning horizon, since the latter ones should be resolved if the plan is executed. For that purpose, an explanation horizon is employed. The horizon starts with a first bucket. The last bucket of the explanation horizon should be configurable. Only non-deliveries and safety-violations within the explanation horizon are subject to explanations.)).

Kasper teaches:
Claim 10. The supply chain operations process optimization device according to claim 1, further comprising a second operations combination-generating unit configured to derive an operations combination that satisfies an operations restriction on the supply chain, wherein the first operations combination-generating unit is configured to derive all operations combinations obtained by performing relaxation one by one on update timings and methods for each plan or instruction from each of sectors constituting the supply chain (¶0085 Assuming at least one non-delivery (or partial delivery) is found to exist within an initial optimization, as determined at decision block 300, then step 302 is performed wherein all delivery lower bounds and all activity lower bounds are updated, i.e. any new information regarding deliveries and activities is used to update the lower bounds of these parameters. At step 304 any non-delivery penalties are changed to pseudo-hard penalties At step 306, the supply chain is then re-optimized and any non-delivery .

Kasper teaches:
Claim 11. The supply chain operations process optimization device according to claim 10, wherein the second operations combination-generating unit is configured to estimate a time required for deriving the operations combination with the relaxed operations restriction on the basis of a time required for deriving an operations combination satisfying the operations restriction (¶0075 Leadtime problem Activity (resp. order type) Start date End date Required quantity Days in the corresponding horizon (production, transport, or procurement) Indicator for starting in the past resp. before the first bucket Cost problem A message is generated informing the user about the cost problem for insufficient high non-delivery penalty resp. safety-stock violation penalty.).

Although not explicitly taught by Kasper, Brereton teaches in the analogous art of big data sourcing simulator:
Claim 12. The supply chain operations process optimization device according to claim 11, wherein the second operations combination-generating unit is configured to acquire the time required for deriving the operations combination satisfying the operations restriction on the basis of a time required for calculating evaluation KPIs of all operations combinations satisfying the operations combination for the update timing and the method for each plan or instruction (C.6 L.27 FIG. 9 shows examples of KPIs that can be graphically presented by the system. FIGS. 10 and 11 shows examples of other data that can be presented by the system. KPIs can be computed at different granularities of time periods, order groups, node groups, product groups, etc. The simulator can perform a ship from store (SFS) utilization analysis to generate a projected SFS volume that indicates the number of items assigned to an SFS for fulfillment, and a SFS utilization percentage that indicates what % of SFS eligible items will be sourced using SFS. The simulator can determine distribution center utilization, which is a number of items processed by each distribution node, a backlog analysis, which is a number of orders backlogged over time due to the daily limit on the DC and SFS capacity, a shipping distance, which is an average shipping distance from the fulfillment node to the order zip code, a split analysis, which is the number of orders that are split (i.e., fulfilled by multiple nodes), and missed store sales, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the big data sourcing simulator of Brereton with the system for re-optimization technique for use with an automated supply chain optimizer of Kasper for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Kasper ¶0003 teaches that it is desirable to provide an automated explanation technique that is technically compatible with existing APSs such as the APO and that is capable of automatically generating meaningful information for a user of the APS; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Kasper teaches the re-optimization technique using relaxed constraints, and Brereton teaches input order selection models; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Kasper at least the above cited paragraphs, and Brereton at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the big data sourcing simulator of Brereton with the system for re-optimization technique for use with an automated supply chain optimizer of Kasper.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Kasper teaches:
Claim 13. The supply chain operations process optimization device according to claim 11, wherein the scheduling unit is configured to determine the operations combination derivation-starting timing with the relaxed operations restriction on the basis of an estimated value of a time required for the operations combination with the relaxed operations restriction (¶0088 at step 326, all horizons are relaxed, i.e. the horizons are expanded further. Re-optimization is again performed at step 328. At step 330, any previously recorded resource overloads are updated. Likewise, any previously recorded activity bound violations are updated. Also, all orders starting in the "horizon" are recorded. If at decision block 332 some or all non-delivery problems have been eliminated then the corresponding explanations are stored for later usage in reporting step 312, which indicates that the original non-delivery problem (or parts thereof) was likely due leadtime problem with the horizons for production, distribution or procurement. Recommendations are provided that constraints pertaining to horizons should be adjusted by the user).

Although not explicitly taught by Kasper, Brereton teaches in the analogous art of big data sourcing simulator:
Claim 14. The supply chain operations process optimization device according to claim 10, wherein a time required for deriving an operations combination satisfying the operations restriction is estimated on the basis of a number of companies in each of sectors constituting the supply chain and a number of articles traded between the sectors, and a time required for deriving the operations combination with the relaxed operations restriction is estimated on the basis of an estimation value of the time required for deriving the operations combination satisfying the operations restriction (C.7 L.50 Distribution nodes may be divided into different distribution groups (e.g. west coast stores, east coast stores, all stores, e-fulfillment centers EFCs, etc.) based on past or present user provided input to the simulator … if the west coast stores have priority over east coast stores, and the west coast stores number 5 stores, if store 3 is the closet to the destination of the shipment, then the simulator assumes that orders are being shipped from store 3 until store 3 dips below its safety stock. Once this happens, the simulator assumes that orders are shipped from the next closest west coast store. Once all west coast have dipped below their safety stock levels, the simulator next considers the closest east coast store. Many retailers fix their sourcing rule strategy and use it without knowing how different sourcing rules (distribution group sequence) will pan out. As a result of performing the simulation, the simulator may generate KPIs indicating the number of units assigned to SFS, the SFS utilization compared to EFCs, and the amount of backlog, which can help the retailer plan an SFS strategy.).

(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Kasper ¶0003 teaches that it is desirable to provide an automated explanation technique that is technically compatible with existing APSs such as the APO and that is capable of automatically generating meaningful information for a user of the APS; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Kasper teaches the re-optimization technique using relaxed constraints, and Brereton teaches input order selection models; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Kasper at least the above cited paragraphs, and Brereton at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the big data sourcing simulator of Brereton with the system for re-optimization technique for use with an automated supply chain optimizer of Kasper.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Kasper teaches:
Claim 15. The supply chain operations process optimization device according to claim 14, wherein the scheduling unit is configured to determine the operations combination satisfying the operations restriction and the operations combination derivation-starting timing with the relaxed operations restriction on the basis of an estimation value of a time required for deriving the operations combination satisfying the operations restriction and an estimation value of a time required for deriving the operations combination with the relaxed operations restriction (¶¶0013-0014 the amount by which the constraint would have had to be violated during the initial optimization in order to satisfy the demand in question may be determined and an indication of that amount may be provided to the user as a further explanation of the reason the demand could not originally be satisfied. On the other hand, if the demand was still not satisfied during re-optimization despite relaxation of the constant, an indication may be provided to the user that the constraint that was relaxed was not a significant factor in the unsatisfied demand. Preferably, relaxing a constraint, controlling the optimizer to re-optimize the supply chain using the relaxed constraint, and then determining whether the demand was satisfied during re-optimization are performed successively using a plurality of different constraints until the demand is ultimately satisfied. The plurality of different constraints may be prioritized so that explanations that are likely to be the most useful to the user are provided first.).

Kasper teaches:
Claim 16. The supply chain operations process optimization device according to claim 2, wherein the supply chain comprising: a first supply chain; and a second supply chain with a lower priority than the first supply chain, wherein the scheduling function is configured to determine the derivation start timing such that the operations combination with the relaxed operations restriction on the supply chain for the first supply chain should be derived before a timing of proposal, and execute a process of deriving the operations combination with the relaxed operations restriction on the supply chain for the second supply chain in a vacant time in the process of deriving the operations combination with the relaxed operations restriction on the supply chain for the first supply chain (¶¶0042-0045 In order to help users to understand optimizer solutions, functionality is provided that assists the user in finding the reasons for non-deliveries and safety stock violations. Within the SNP optimizer model there are only five possible reasons that can cause a non-delivery resp. safety stock violation: Capacity problem (The demand is higher that the available resource capacity.) Bound problem (It is possible to restrict sources of supply via so called time series constraints. They enable the user to give upper bounds for production, transport and procurement and limit, in this way, the quantities that can flow through the supply network in order to satisfy a demand. In addition production and transportation can be limited by defining maximum lot constraints.) Material availability problem (A non-delivery can occur as a consequence of limited source of supply or even by an incomplete bill of products.) Leadtime-problem (The leadtime for the supply-network to let a certain location-product appear in a certain bucket can cover several buckets .

Kasper teaches:
Claim 17. The supply chain operations process optimization device according to claim 2, wherein the supply chain comprises: a first supply chain; and a second supply chain with a lower priority than the first supply chain, wherein the scheduling function is configured to determine the derivation start timing such that the operations combination with the relaxed operations restriction on the supply chain for the first supply chain should be derived before a timing of proposal, and interrupt, when the operations combination derivation-starting timing with the relaxed operations restriction on the first supply chain arrives during the process of deriving the operations combination with the relaxed operations restriction on the second supply chain, the process of deriving the operations combination with the relaxed operations restriction on the second supply chain, and start the process of deriving the operations combination with the relaxed operations restriction on the first supply chain (¶0036 If the previously unsatisfied demand is still not satisfied despite re-optimization using the relaxed constraint, another constraint is selected by prioritization unit 115 for adjustment by constraint relaxation unit 112. Again, re-optimization controller 116 controls the supply chain optimizer to re-optimize the supply chain. The re-optimization procedure is preferably repeated until all previously unsatisfied demands have been satisfied. Explanatory information may be provided during each re-optimization cycle or, if preferred, only following a final re-optimization cycle.).

As per claim 18, the method tracks the supply chain operations process optimization device of claim 1 resulting in substantially similar limitations.  The same cited prior art and rationale of claim 1 are applied to claim 18. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURTIS GILLS/Primary Examiner, Art Unit 3623